

CONFIDENTIALITY, NON-COMPETE AND NON-SOLICITATION AGREEMENT
 
THIS CONFIDENTIALITY, NON-COMPETE AND NON-SOLICITATION AGREEMENT (the
“Agreement”), made as of February 9, 2015 (the “Effective Date”), by and between
root9B Technologies, Inc., a Delaware corporation (“root9B”) and Dan Wachtler
(“Wachtler”).


WHEREAS, Wachtler was, prior to the date hereof, the President and CEO of IPSA
International, Inc. a Nevada corporation (“IPSA”) that is, on the date hereof,
being merged with and into IPSA International Services, Inc. a Delaware
corporation (“Merger Sub”), a wholly owned subsidiary of root9B (the “Merger”),
pursuant to that certain Merger Agreement dated February 6, 2015 by and among
root9B, Merger Sub and IPSA (the “Merger Agreement”); and


WHEREAS, as a condition of the Merger, Wachtler has agreed to enter into and
comply with this Agreement, without which root9B would not otherwise proceed.


NOW THEREFORE, it is agreed by and between the parties hereto as follows:
 
 
1.           Definitions.


“Base Salary” has the meaning ascribed thereto in the Wachtler Employment
Agreement.


“Confidential Information” refers to information treated by IPSA and Merger Sub
as confidential and proprietary that is not known by others and gives IPSA and
Merger Sub a competitive advantage over other companies that do not have access
to such information, whether conveyed orally or reduced to a tangible form in
any medium, including information concerning the trade secrets, data, know-how,
processes, techniques, operations, future plans, customers, business models,
strategies, business methods and other proprietary information, as well as
information about the employees, customers, clients, investors and business
partners of IPSA and Merger Sub.  “Confidential Information” does not and will
not include information that (a) is or becomes publicly available other than as
a result of a disclosure by Wachtler or his representatives, (b) is or becomes
available to Wachtler on a non-confidential basis from a source which is not
prohibited from disclosing such information under a legal, contractual or
fiduciary obligation to IPSA and/or Merger Sub, (c) is approved for release by
written authorization of root9B or Merger Sub, (d) is disclosed to one or more
third parties by root9B or Merger Sub without restriction, or (e) is
independently developed by Wachtler without reference to or use of any
Confidential Information.

 
 

--------------------------------------------------------------------------------

 

“Customer” means a specific department or division (whichever is smaller) of an
entity or governmental agency to which IPSA provided services prior to the date
hereof and to which Merger Sub provides services prior to the Termination Date.


“Wachtler Employment Agreement” means an employment agreement of even date
herewith between Merger Sub and Wachtler.


2.           Acknowledgments.  Wachtler acknowledges that:


(i)           as a result of Wachtler’s employment by and ownership of IPSA,
Wachtler has obtained Confidential Information of IPSA and Merger Sub, which
Confidential Information has been developed and created by IPSA, at substantial
expense and constitutes valuable proprietary assets of root9B and Merger Sub;


(ii)           root9B and Merger Sub will suffer substantial damage and
irreparable harm which will be difficult to quantify if Wachtler breaches or
threatens to breach the terms of this Agreement;


(iii)           the provisions of this Agreement are reasonable and necessary
for the protection of root9B’s interest in Merger Sub; and


(iv)           the provisions of this Agreement will not preclude Wachtler from
other gainful employment.


3.           Confidentiality.  Wachtler covenants and agrees not to disclose or
use the Confidential Information for any purpose whatsoever other than
appropriate use and disclosure in connection with his employment by Merger Sub
or any successor thereto and his service as a root9B Board of Directors observer
and/or member.


4.           Non-Competition.  Except as otherwise expressly provided herein,
from the Effective Date until the date on which, inter alia, this Section 4
terminates as provided in the Employment Agreement,  Wachtler will not directly
or indirectly own, operate, manage, join, control, finance or participate in the
ownership, management, operation, control or financing of, or be connected as an
officer, director, employee, partner, manager, member, principal, agent,
representative, consultant or employee, or otherwise, with, any firm,
corporation, or other business, organization or person engaged in a business
which is substantially similar to or in competition with any of the businesses
carried on by Merger Sub, whether in the United States or abroad.  Nothing
herein shall prohibit Wachtler (i) from purchasing or owning less than three
percent (3%) of the publicly traded securities of any corporation, provided that
such ownership represents a passive investment and that Wachtler is not a
controlling person of, or a member of
 

 
 

--------------------------------------------------------------------------------

 

a group that controls, such corporation or (ii) owning, operating, managing,
controlling or financing IPSA Security Services, LLC.
 
5.           Non-Solicitation. From the Effective Date until the date on which,
inter alia, this Section 5 terminates as provided in the Employment Agreement,
Wachtler will not (i) solicit or attempt to solicit (or assist others to
solicit) any Customer, that IPSA or Merger Sub, within the one (1) year period
preceding the date of such activity, provided services to; (ii) solicit or
attempt to solicit (or assist others to solicit) any person who, within the one
(1) year period preceding the date of such activity, was an employee of root9B
or its subsidiaries.
 
6.           Blue Pencil.                      If, at any time, the provisions
of this Agreement shall be determined to be invalid or unenforceable under any
applicable law, the court shall interpret them to extend only over the maximum
period of time for which they may be enforceable and/or the maximum geographical
area as to which they may be enforceable and/or to the maximum extent in all
other respects as to which they may be enforceable.  All other provisions of
this Agreement shall remain in full force and effect and shall be enforced as
written.
 
7.           Enforcement.                                Wachtler acknowledges
and agrees that: (i) the purposes of the foregoing covenants are to protect
root9B and Merger Sub, and to prevent Wachtler from interfering with the
business of root9B and Merger Sub, (ii) because of the nature of the business in
which root9B and Merger Sub are engaged and because of the nature of the work
product and Confidential Information to which he has access, it would be
impractical and excessively difficult to determine the actual damages to root9B
and Merger Sub in the event he materially breached any of the covenants of this
Agreement; and (iii) remedies at law (such as monetary damages) for any material
breach of his obligations under this Agreement would be inadequate.  Wachtler
therefore agrees and consents that if he commits any such breach of a covenant
under this Agreement or threatens to commit any such breach, root9B and its
affiliates shall have the right (in addition to, and not in lieu of, any other
right or remedy that may be available to each of them) to temporary and
permanent injunctive relief from a court of competent jurisdiction, without
posting any bond or other security and without the necessity of proof of actual
damage.
 
8.           Miscellaneous.
 
a.           Entire Agreement, Amendment.  All oral or written agreements or
representations, express or implied, with respect to the subject matter of this
Agreement are set forth in this Agreement and  the Wachtler Employment
Agreement.  No provisions of this Agreement may be modified, waived, or
discharged except by a written document signed by a duly authorized officer of
root9B and Wachtler.  A waiver of any conditions or provisions of this Agreement
in a given instance shall not be deemed a waiver of such conditions or
provisions at any other time in the future.
 

 
 

--------------------------------------------------------------------------------

 



b.           Choice of Law. The validity, interpretation, construction, and
performance of this Agreement shall be governed by the laws of the State of
Delaware, except that conflicts of laws provisions shall not be applicable.  The
parties agree that exclusive jurisdiction shall be in the federal and state
courts sitting in the County of New Castle, State of Delaware and the parties
consent to the jurisdiction of those courts.
 
c.           Attorneys’ Fees. In any action taken relating to the enforcement of
this Agreement, the prevailing party shall be entitled to recover from the
non-prevailing party its reasonable attorneys’ fees, court costs and other
expenses incurred in connection with such action.
 
d.           Assignment.  root9B may assign this Agreement to any subsidiary of
root9B and to any successor to substantially all the business and assets of
root9B or Merger Sub. Wachtler shall not assign this Agreement.
 
e.           Counterparts.  This Agreement may be executed in one or more
counterparts, including copies signed and delivered via electronic media, each
of which shall be deemed to be an original but all of which together shall
constitute the same instrument.
 
[signatures on following page]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the Effective
Date.
 


root9B Technologies,  Inc.




By: /s/ Brian King
Brian King, COO






/s/ Dan Wachtler
Dan Wachtler, Individually







 
 

--------------------------------------------------------------------------------

 
